DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The Amendments in the 8/22/2022 Response Are Not Entered
01.	The 8/22 After Final Consideration Pilot Program-2.0 [hereinafter "AFCPP-2.0"] Response is NOT proper because it neither adheres to 37 CFR § 1.121, nor includes a non-broadening amendment as required under the rules governing AFCPP-2.0 Response.
Specifically, 37 CFR § 1.121 describes the manner of making amendments in applications, and it requires that "[a]mendments in applications … are [to be] made by filing a paper, in compliance with 37 CFR § 1.52. 
37 CFR § 1.52, in turn, requires complying with 37 CFR § 1.52(a)(1)(iv) & (1)(v), which require papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application (including claims, marked up substitute specifications, and Replies) to be in dark ink and of sufficient clarity and contrast to permit reproduction and electronic capture by optical character recognition. 
Specifically, 37 CFR § 1.52(a)(1)(iv) states that "[a]ll papers … submitted … to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application … must be ... legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent[.]"
And 37 CFR § 1.52(a)(1)(v) states that "[a]ll papers … submitted … to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application … must be ... [p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies … by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition."
The listing of the claims accompanying the 8/22 AFCPP-2.0 Response is neither "legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent[,]" nor "[p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies … by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition."
Additionally, the proposed, amended independent claim 1, the only independent claim, appears to delete a feature, which proposed deletion broadens scope of proposed claim 1 from that of examined and finally rejected claim 1. 
Accordingly, the 8/22/2022 AFCPP-2.0 is NOT proper. 
02.	Under 37 CFR 1.116(b) (1), an after final "amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action." And under 37 CFR 1.116(b)(2) and (3), an after final amendment "may be admitted" if it "present[s] rejected claims in better form for consideration on appeal," or "touch[s] the merits of the application [and shows] good and sufficient reasons why the amendment is necessary and was not earlier presented," respectively. A proposed amendment will not be entered absent persuasive reason(s) for why it should.
Even if the listing of claims were legible, the proposed, amended independent claim 1, and therefore all of its dependent claims, appears to have deleted the feature ("wherein the first substrate and the second substrate have a same horizontal width in a cross-sectional view") the 3/24/2022 Response added and instead adds a new feature. 
The proposed claim amendments therefore raise raises new issues not considered before, requiring further consideration or search, or both. Resolving these new issues requires at least:
(1) determining whether the proposed, amended independent claim, and claims depending therefrom, are restrictable from the pending, examined claims; 
(2) determining whether and how the proposed amendments introduce indefiniteness or new matter, or both;
(3) determining whether and how the proposed amended claims distinguish over the applied prior art references;
(4) determining whether and how the proposed amended claims distinguish over prior art references determined to be relevant but that were not applied; 
(5) determining whether and how the proposed amended claims distinguish over prior art references that might be determined to be relevant as a result of a necessary update search if the proposed claims were entered; and 
(6) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objections, and art and non-art rejections if the proposed claims were entered.
The proposed claim amendments therefore materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
The proposed claim amendments therefore place the application in worse form for appeal.
Additionally, there is no showing why the proposed amendments are necessary and why they were not earlier presented. 
At least for the above reasons, therefore, the proposed amendments in the 8/22/2022 Response are not entered.
Status of Claims 1, 3-6, and 9-23 Pending on 6/22/2022
03.	The rejections of and objections to claims 1, 3-6, and 9-23 are maintained. 
Response to Arguments
04.	The arguments in the 8/22/2022 "Response" to the 6/22/2022 "Office Action" have been fully considered. These arguments, however, are not ripe since the proposed amendments are not entered. 
Examiner Called Applicants' Representative 
05.	Examiner Sayadian [hereinafter "E"] called Moy (Applicants' Representative [hereinafter "AR"]) on 8/23/2022 and left AR a message noting that an Advisory Action is forthcoming, which advisory details the reasons for denying entry of the proposed amendments in the 8/22/2022 AFCPP-2.0 Response, and invited AR to call E should AR have any question.
CONCLUSION
06.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814